       Case 1:17-cv-08816-LTS-SLC Document 55 Filed 01/10/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

ANDREW CHANG and RYAN SANTOS, on behalf
of themselves, FLSA Collective Plaintiffs and the
Class,

                               Plaintiffs,

        v.
                                                            No. 17-cv-8816
PHILIPS BRYANT PARK LLC d/b/a BRYANT
PARK HOTEL, PHIL COLUMBO and MICHAEL
STRAUSS,


                               Defendants.



   DECLARATION OF C.K. LEE IN SUPPORT OF PLAINTIFFS’ MOTION FOR AN
     ORDER (1) CONDITIONALLY CERTIFYING SETTLEMENT CLASS AND
     COLLECTIVE ACTION, (2) GRANTING PRELIMINARY APPROVAL TO
   PROPOSED CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION, (3)
  DIRECTING DISSEMINATION OF NOTICE AND RELATED MATERIAL TO THE
 CLASS, and (4) SETTING DATE FOR FAIRNESS HEARING AND RELATED DATES

I, C.K. Lee, declare as follows:
       1.      I am a partner in the firm of the Lee Litigation Group, PLLC (“LLG”) in New
York, New York, and Plaintiffs’ counsel herein. I respectfully submit this declaration in support
of Plaintiffs’ motion requesting the Court to: (1) grant preliminary approval of the Global
Settlement Agreement (“Settlement Agreement) attached as Exhibit A hereto, (2) conditionally
certify the settlement class under Federal Rule of Civil Procedure 23(b)(3) and 29 U.S.C. §
216(b) for settlement purposes only, (3) approve the proposed Notice of Class Action Settlement
(“Proposed Notice”), attached as Exhibit B hereto, (4) approve Plaintiffs’ proposed schedule for
final settlement approval and set a date for the Fairness Hearing and related dates, (5) appoint
LLG as Class Counsel (“Class Counsel”) for the settlement class, and (6) appoint Rust
Consulting as the Claims Administrator.

       2.      I am the lawyer primarily responsible for prosecuting Plaintiffs’ claims on behalf
of the proposed class.
       Case 1:17-cv-08816-LTS-SLC Document 55 Filed 01/10/19 Page 2 of 4



       3.       I make these statements based on personal knowledge and would so testify if
called as a witness before the Court.

My Background and Experience
       4.       I received a BS/BA from the University of Michigan/Ann Arbor, with
concentrations in Biology and Chinese Language & Culture. I received a Juris Doctorate degree
from The University of Pennsylvania Law School in 1997. I was admitted to the New York bar
in 1998. I am also admitted to the bars of the United States Supreme Court, the Second Circuit
Court of Appeals, and the United States District Courts for the Eastern, Southern, Western and
Northern Districts of New York. I am a member in good standing of each of these bars. I have
served as lead counsel in hundreds of wage and hour class and collective actions.

       5.       Prior to establishing my own firm, I was associated with some of the top firms in
New York City, including Clifford Chance, Morrison & Foerster and Schulte Roth & Zabel.

       6.       Since April 2009, a substantial part of my practice is engaged in prosecuting wage
and hour class and collective action cases.
       7.       I have been appointed as lead counsel in over 70 wage and hour cases that district
courts have certified as class actions and/or collective actions including, among others, Santana,
et al. v. Fishlegs LLC, et al., No. 13 Civ. 1628 (S.D.N.Y. 2016); Perez v. Dos Toros, LLC, et al.,
No. 14 Civ. 9183 (S.D.N.Y. 2016); Sanchez v. JMP Ventures, L.L.C., et al., No. 13 Civ. 7264
(S.D.N.Y. 2015); Carillo v. 27-39 East 30 Rest. Corp., et al., No. 13 Civ. 4491 (S.D.N.Y. 2015);
Viafara v. MCIZ Corp., et al., No. 12 Civ. 7452 (S.D.N.Y. 2014); Romero v. La Revise
Associates LLC, et al., No. 12 Civ. 8324 (S.D.N.Y. 2014); Sanjaya v. Inakaya USA, Inc., No. 12
Civ. 4500 (S.D.N.Y. 2012); Han v. AB Gansevoort, No. 11 Civ. 2423 (S.D.N.Y. 2012); Marte v.
Energy Resources, No. 11 Civ. 2490 (S.D.N.Y. 2012); Han v. Sterling National Mortgage, No.
09 Civ. 5589 (E.D.N.Y. 2012); and Amaya v. 166 Park, No. 11 Civ. 1081 (E.D.N.Y. 2012),
among others.
 Nature of Plaintiffs’ Claims
       8.       Plaintiffs and Class Members allege that Defendants failed to pay (1) overtime
premium, (2) wages due to time shaving, (3) tips earned at private catering events that were
illegally retained by Defendants, (4) portions of tips earned on room service orders illegally




                                                 2
       Case 1:17-cv-08816-LTS-SLC Document 55 Filed 01/10/19 Page 3 of 4



deducted and retained by Defendants, and also that Plaintiffs are owed (5) liquidated damages
and (6) attorneys’ fees and costs
Investigation and Discovery
        9.      Before filing the Complaint, Plaintiffs’ Counsel conducted a thorough
investigation. This included investigation and legal research on the underlying merits of the class
claims, the likelihood of obtaining liquidated damages, the proper measure of damages, and the
likelihood of class certification.
        10.     LLG had in-depth interviews with the named Plaintiffs. LLG also obtained
documents and data from the named Plaintiffs that helped evaluate the risks of the case.
        11.     Discovery in this case has consisted of reviewing and analyzing documentation
produced by Defendants, including thousands of pages of payroll and time records, as well as
class-wide data containing, among other things, potential class member employment dates, job
titles, and pay rates. Such documents were analyzed to calculate the damages owed to the named
Plaintiffs and the Class Members.
        12.     Plaintiffs’ Counsel has provided a benefit to the class and the judicial system by
agreeing to cooperate in the prosecution and settlement of this case.
Settlement Negotiations
        13.     In or about March 2018, the parties began to discuss mediation. The parties
agreed to engage in private mediation session overseen by Carol Wittenberg of JAMS.
        14.     Plaintiffs submitted a detailed mediation statement that explained the claims,
noted Defendants’ vulnerabilities, acknowledged risk, and explained the damage calculations.
        15.     On July 30, 2018, the Parties engaged in a full-day in-person mediation with
Carol Wittenberg, a highly respected mediator experienced in resolving complex employment
disputes who is currently affiliated with JAMS.
        16.     The parties reached a settlement in principle and entered into a Term Sheet and,
during the months thereafter, continued negotiating the terms of the class settlement, which was
memorialized in the formal Settlement Agreement. (See Exhibit A.)
        17.     At all times during the settlement negotiation process, negotiations were
conducted on an arm’s-length basis.




                                                  3
       Case 1:17-cv-08816-LTS-SLC Document 55 Filed 01/10/19 Page 4 of 4



Settlement Agreement
       18.    A true and correct copy of the parties’ Settlement Agreement is attached as
Exhibit A.
       19.    Under the Agreement, all class members will opt-in to the Fair Labor Standards
Act (“FLSA”) collective action by signing, negotiating, depositing or cashing their settlement
checks, which contain opt-in acknowledgment language.
       20.    There are approximately 367 Class Members in this case.
Claims Administration
       21.    The Claims Administrator will be Rust Consulting, a third-party administration
company.
       22.    The Claims Administrator’s fees will be paid out of the Settlement Fund.
       23.    Attached as Exhibit B hereto is the proposed Notice of Class Action Settlement
(“Proposed Notice”).
       24.    Attached as Exhibit C hereto is the proposed Change of Address Form.


       I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is true and
correct.


Dated: January 10, 2019
       New York, New York


                                     By:     /s/ C.K. Lee
                                             C.K. Lee (CL 4086)
                                             Lee Litigation Group, PLLC
                                             30 East 39th Street, Second Floor
                                             New York, New York 10016
                                             Telephone: 212-465-1188




                                                4
